Citation Nr: 0019441	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-10 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for left C5-
C6 nerve root impairment.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  


REMAND

Service connection for a cervical spine disorder (now 
classified as cervical spondylosis, C5-C6 and C6-C7 with 
postoperative fusion and degenerative joint disease (DJD) of 
the lumbosacral spine with transitional lumbosacral joint) 
was established by a January 1969 rating decision and a 30 
percent rating was assigned.  In a rating decision in 
September 1970, a separate 30 percent rating was established 
for left C5-C6 nerve root impairment.

The veteran was scheduled for a VA examination in May 2000.  
That month he wrote a letter to the RO in which he stated 
that he could not leave the Yuma area due to his illness and 
that of his spouse.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that VA must tailor its assistance to the particular 
circumstances of individual veterans.  See Bolton v. Brown, 8 
Vet. App. 185 (1995) (holding that where an incarcerated 
veteran could not report for examination at a VA facility, 
the RO had a duty to document its efforts to schedule a fee 
basis examination); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), (cautioning those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement). 

In Connolly v. Derwinski, 1 Vet. App. 566 (1991) the Court 
held that VA had a duty to inform veteran's of the necessity 
for examinations so that they could make an informed decision 
as to whether to report.  In the instant case, the veteran 
has submitted pertinent medical evidence since the last VA 
examination, and there is evidence that his condition may 
have changed.  It also appears that the prior VA examination 
did not contain all of the findings necessary to evaluate his 
disability.

The veteran has not been informed of the provisions of 38 
C.F.R. § 3.655 (1999) which provide that where a veteran 
fails, without good cause, to report for an examination 
necessary to evaluate a claim for increase, the claim will be 
denied.

Review of the claims file reveals that additional medical 
evidence, in the form of VA and private treatment records 
dated from 1997 through 2000, was added to the record 
subsequent to the most recent supplemental statement of the 
case in March 2000.  These records include treatment for left 
shoulder and neck complaints.  They reflect that the veteran 
underwent left shoulder surgery (open acromioplasty with 
bursectomy, arthroscopic labrale debridement and repair) in 
August 1998.  

Any pertinent evidence which is accepted by the Board under 
the provisions of 38 C.F.R. § 20.1304 must be referred to the 
agency of original jurisdiction for review and preparation of 
a SSOC, unless this procedural right is waived by the 
appellant, or unless the Board determines that the benefit, 
or benefits, to which the evidence relates may be allowed on 
appeal without such referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c).  Review of the claims file does not show that 
the appellant has waived his procedural right to have the RO 
evaluate the additional evidence prior to the Board's 
adjudication of the case.  Therefore, because there has been 
pertinent medical evidence submitted since the case was 
transferred to the Board, which has not been considered by 
the RO, and because it appears that additional development is 
now necessary before appellate consideration can take place, 
the case is REMANDED to the RO for the following actions:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records of treatment pertinent 
to his claim that are not already of 
record.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of these 
treatment records identified by the 
veteran.  

2.  The veteran should be scheduled for a 
special examination by a neurologist to 
ascertain the nature and severity of all 
current residual manifestations of his 
left C5-C6 nerve root impairment.  He 
should be advised of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding 
failure to report for a scheduled 
examination.  The RO should determine 
whether such an examination can feasibly 
be provided by a fee basis or contract 
examiner in the Yuma area.  The RO should 
document its efforts in this regard.  All 
indicated tests and studies should be 
performed, and all findings should be 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

On the basis of current findings, a 
review of the file, and information 
received from the veteran at the 
examination, the examiner should address 
each of the following in detail, and 
provide a complete explanation for the 
conclusions reached.

(a)  The examiner should indicate whether 
the paralysis of the C5-C6 nerve root is 
complete or incomplete.  If the paralysis 
is incomplete, the examiner should 
express an opinion as to whether the 
incomplete paralysis is moderate or 
severe.  In so doing, the examiner should 
attempt to distinguish functional 
impairment attributable to the service-
connected left C5-C6 nerve root 
disability from any functional impairment 
resulting from the veteran's service-
connected cervical spondylosis, C5-C6 and 
C6-C7, with postoperative fusion and DJD 
of the lumbosacral spine with 
transitional lumbosacral joint.  

If the disability results in limitation 
of motion of any joint, the examiner 
should report the range of motion in 
degrees.  The examiner should determine 
whether the disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves.  
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also describe related 
impairment of motor function, trophic 
changes and sensory disturbance within 
the meaning of 38 C.F.R. § 4.120 (1999).

3.  After completion of the foregoing, 
the RO should review the examination 
report(s) received to ensure that they 
are adequate to achieve the purposes of 
this REMAND, as shown in the discussion 
and specifications above.  If all of the 
requested information has not been 
provided, the report(s) should be 
returned as inadequate for rating 
purposes pursuant to 38 C.F.R. § 4.2 
(1992).  If this is necessary, the 
physician(s) who performed the 
examination(s) should be given an 
opportunity to amend the report(s) 
without reexamining the veteran but 
should be free to schedule a 
reexamination if necessary.  All other 
actions necessary for proper follow-up of 
the evidentiary development sought by the 
Board should be taken.

4.  The RO should then readjudicate the 
issue on appeal in light of the recent 
clinical evidence, including the 
veteran's most recent VA clinical 
outpatient treatment records.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




